Proceeding pursuant to CPLR article 78 to review a determination of the respondent which, after a hearing, denied petitioner’s application for permission to acquire a computerized axial tomography scanner. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The criteria applied by the Department of Health are reasonable standards by which it might ensure that computerized axial tomography scanner would be placed in those facilities with active neurological practices, areas in which the equipment would be utilized most effectively. There being no showing that the number of approved scanners in other facilities within petitioner’s proximate area could not adequately serve its referrals, respondent’s determination that public need was lacking must be confirmed. Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.